Citation Nr: 0009302	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a hiatal hernia with 
reflux esophagitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
July 1989 with the United States Navy and, thereafter, active 
military service with the United States Coast Guard from May 
1991 to January 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating action by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office which in pertinent part denied the veteran 
entitlement to service connection for reflux esophagitis and 
a hiatal hernia.  

This case was before the Board in March 1997 and again in 
April 1999, and on both occasions it was remanded to the RO 
for further development.  It has since been returned to the 
Board.

During the course of this appeal the veteran moved, and his 
claims file has been transferred to the jurisdiction of the 
Philadelphia, Pennsylvania, Regional Office (RO).  The 
Virginia Department of Veterans Affairs, however, still 
represents the veteran.


FINDING OF FACT

No competent medical evidence has been submitted to show that 
the veteran's hiatal hernia with reflux esophagitis, if 
present, is attributable to service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to service connection for a hiatal hernia with 
reflux esophagitis.  38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that the veteran 
was seen on several occasions during his interrupted service 
for problems with stomach discomfort.  In January 1988, the 
veteran presented with complaints of nausea and vomiting with 
diarrhea as well as complaints of abdominal cramps.  
Examination of the abdomen found no distention or pain on 
palpation.  Bowel sounds were slightly increased.  Normal 
examination was the diagnostic assessment.  The veteran was 
prescribed Mylanta and Kaopectate.  

In September 1990, while on active duty for training, the 
veteran again presented with complaints of vomiting and 
diarrhea over the course of the previous night.  Examination 
revealed positive bowel sounds, no hepatosplenomegaly or 
masses.  Gastroenteritis was diagnosed.  

During his service with the United States Coast Guard, the 
veteran was evaluated in December 1991 for complaints of left 
lower quadrant pain which was assessed, following physical 
examination, as left abdominal pain of unknown etiology.  On 
a follow-up evaluation in January 1992 the veteran was noted 
to have "reflux."  When seen between June 1992 and August 
1992 for problems primarily involving low back pain, the 
veteran was also noted to have reflux esophagitis.  His 
medications at that time included Gaviscon and Mylanta.  

Post service VA examination in February 1993 found the 
veteran's digestive system to be normal.  It was however 
noted by his examining physician that the veteran had a 
hiatal hernia with reflux by history that was treated by 
Gaviscon.  He further noted that the veteran has been treated 
with Gaviscon or Mylanta and still has problems with this 
disorder.  He also indicated that the veteran had an upper 
gastrointestinal series done for a hiatal hernia but no 
esophagogastroduodenoscopy (EGD).  It is not clear from the 
examination report whether the gastrointestinal series was 
done with this examination.  In any event, there is no record 
of the results of this testing.  

VA outpatient treatment records compiled between January 1993 
and December 1996, show no complaints or findings of 
digestive problems.  It was however noted on VA medical 
consultation in April 1993 that the veteran's current 
medications included Bentyl, Metamucil, and Gaviscon.  

In a March 1997 remand the Board noted the veteran's history 
of reflux esophagitis in service as well as the veteran's 
history of a hiatal hernia and reflux with continuing 
problems noted on VA examination in February 1993.  The Board 
concluded that further development of the record was required 
to properly consider the veteran's claim.  The remand 
directed that the veteran be afforded a VA gastrointestinal 
examination to include an upper gastrointestinal series.  

The veteran subsequently failed to report for a November 1997 
scheduled VA esophagus and hiatal hernia examination and the 
RO returned the case to the Board.  His reason for failing to 
report for this examination is not apparent from the record.  
The Board concluded however that it was possible that the 
veteran was not properly notified at his last known address 
as the evidence on file indicated that the veteran had 
relocated.  In an April 1999 remand, the Board directed the 
RO to obtain a current address for the veteran and reschedule 
him for a VA examination to determine if he currently has a 
hiatal hernia and/or esophageal reflux.  

In June 1999 the RO sent an Address Information Request to 
the Postmaster at Burlington, New Jersey, providing the 
veteran's last known address in that city and asking him/her 
to furnish a new address for the veteran, if available or to 
verify his current address.  In a response, the Postmaster 
indicated that the veteran's mail is delivered to the address 
provided by the RO.  

The veteran's VA examination was then rescheduled in August 
1999.  The veteran again failed to report.  A December 1999 
supplemental statement of the case forwarded to the veteran's 
known address, as confirmed by the Postmaster, informed the 
veteran that his failure to report for his VA examination had 
resulted in an inability to obtain evidence essential to his 
claim.  A copy of this supplemental statement of the case was 
provided to his representative.  The veteran and his 
representative have offered no explanation for the veteran's 
failure to report for his most recent VA examination and 
neither has asserted that the veteran did not receive notice 
to report for the examination.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A person who 
submits a claim for benefits under a law administered by VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
lay persons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA medical examination, and a 
claimant, without good cause, fails to report for such 
examination, action shall be taken in accordance with 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original claim 
for service connection, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

Here the veteran was scheduled for a VA gastrointestinal 
examination in August 1999 to determine the nature and 
etiology of any gastrointestinal disorder.  He failed to 
report for this examination and has offered no explanation 
for his failure to report.  He has not asserted that he did 
not receive notice to report for the examination.  Therefore, 
pursuant to 38 C.F.R. § 3.655, the claim of service 
connection for a gastrointestinal disorder i.e., a hiatal 
hernia with reflux esophagitis, must be adjudicated based on 
the evidence of record.  

The evidence contains ambiguous and scant information as to 
the veteran's gastrointestinal system.  However, even if the 
current clinical evidence may be regarded as establishing a 
current gastrointestinal disorder, the exact nature of that 
disability and its etiological relationship to service is not 
shown.  Significantly, the question of medical causation 
requires a medical opinion and as a lay person, the veteran 
is not competent to provide medical opinions.  Layno, supra.  
In this case at least one of the requirements for 
establishing a well-grounded claim of service connection (the 
third requirement) has not been met.  Without competent 
evidence of a nexus between the veteran's clinical findings 
in service and a current gastrointestinal disorder, the claim 
for service connection for a hiatal hernia with reflux 
esophagitis is not well grounded and must be denied.  

ORDER

The claim for service connection for a hiatal hernia with 
reflux esophagitis is denied as not well grounded.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

